Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/21 has been entered.

This office action is responsive to the amendment filed on 04/07/2021. As directed by the amendment: claims 1, and 21 are amended and 2-9, 12-13, 16-19, 22-25, and 30 have been cancelled; Thus, claims 1, 10-11, 14-15, 20-21, 26-29 and 31 are presently pending/under examination in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

Claims 1, 10-11, 14-15, 20-21, 26-29, and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ge Molly Mo Hui (WO 2005/111256 A1) hereinafter Ge, in view of Bewlay (US 2009/0042056 A1).
Regarding claim 1, Ge discloses an electrical household cooking appliance (cookware, electric frying pan has an electric heating element to cook/heat the food, page 2 of Ge) for cooking food comprising a food cooking surface (food-ware substrate, abstract) consisting of a deposit of nitride of metal elements (abstract) on a substrate (food-ware substrate, abstract), the metal elements of the deposit of nitride of metal elements (abstract) consisting of 

Ge does not teach deposit of nitride of metal element consisting of niobium and aluminum; and the production of said deposit comprising a nitridation step for obtaining a (Nb, Al) N-type coating and the atomic ratio of niobium in the metal elements of said deposit is between 60% and 40% to provide an atomic ratio of Al:Nb between 40:60 and 60:40.
However, Bewlay teaches wear protection layer comprising a coating consisting of niobium (Nb) and aluminum (Al) (abstract) and the production of said deposit comprising a nitridation step for obtaining a (Nb, Al) N-type coating (see at least para 
However, Bewlay does not expressly disclose niobium in the metal elements of said deposit is between 60% and 40% to provide an atomic ratio of Al:Nb between 40:60 and 60:40.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the niobium in the metal elements of Bewlay by making the range between 60% and 40% to provide an atomic ratio of Al:Nb between 40:60 and 60:40as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, The advantage of having coating consists of Niobium and Aluminum is to improve oxidation resistance at high temperature.   Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Ge with Bewlay by replacing coating of Ge with the coating consisting of niobium (Nb) and aluminum (Al) of Lechthaler, for the purpose of promoting the oxidation resistance of a surface of a niobium-based substrate (para. 0011 of Bewlay), which would be a simple substitution of one known coating element for another to obtain predictable result. 

Regarding claim 10, above modified Ge discloses wherein a metal (page 11, lines 9-11) deposit layer of one or several of the constituents is produced before the nitridation phase (page 11, lines 9-11).
Regarding claim 11, above modified Ge discloses wherein the substrate is composed of one or several metal sheets (abstract) of the following materials: aluminum, copper, cast iron, steel,and stainless steel (page 11, lines 14-16).
Regarding claim 14, above modified Ge discloses wherein said deposit produced is between 4 and 6 pm in thickness (page 6, lines 27-31).
Regarding claim 15, above modified Ge discloses wherein said deposit produced is between 3 and 10 pm in thickness (page 6, lines 27-31).
Regarding claim 20, above modified Ge discloses wherein the metal deposit layer of one or several of the constituents or the oxide deposit layer of one or several of the constituents produced before the nitridation phase has a maximum thickness of 1 μm (thickness of coating 1micros, page 6, lines 4-5 and lines 26-30).
Regarding claim 21, Ge discloses a cookware item (food-ware substrate, abstract, and page 2 of Ge) for cooking food comprising a food cooking surface (food-ware substrate, abstract) consisting of a deposit of nitride of metal elements (abstract) on a substrate (food-ware substrate, abstract), the metal elements of the deposit of nitride of metal elements (abstract) consisting of aluminum (abstract; page 11, lines 9-11), the production of said deposit comprising a nitridation step (page 12, lines 6-7, abstract) for obtaining and further wherein the atomic ratio of aluminum in the metal elements of said deposit  is between 40% and 60% (50% aluminum can be used,  page 5, lines 15-19)
Ge does not teache deposit of nitride of metal element consisting of niobium ; and the production of said deposit comprising a nitridation step for obtaining a (Nb, Al) N-type coating and the atomic ratio of niobium in the metal elements of said deposit is between 60% and 40% to provide an atomic ratio of Al:Nb between 40:60 and 60:40.
However, Bewlay teaches wear protection layer comprising a coating consisting of niobium (Nb) and aluminum (Al) (abstract) and the production of said deposit comprising a nitridation step for obtaining a (Nb, Al) N-type coating (see at least para abstract and par.14) and and the atomic ratio of niobium in the metal elements of said deposit is between (25-63 %) to provide an atomic ratio of Al:Nb between (25-63 %) and (25-70%) . Bewlay used to teach a surface coated with Nb and Al elements providing as a wear protection coating layer. 
However, Bewlay does not expressly disclose niobium in the metal elements of said deposit is between 60% and 40% to provide an atomic ratio of Al:Nb between 40:60 and 60:40.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the niobium in the metal elements of Bewlay by making the range between 60% and 40% to provide an atomic ratio of Al:Nb between 40:60 and 60:40as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, The advantage of having coating consists of Niobium and Aluminum is to improve oxidation resistance at 

Regarding claim 26, above modified Ge discloses wherein a metal (page 11, lines 9-11) deposit layer of one or several of the constituents is produced before the nitridation phase (page 11, lines 9-11).
Regarding claim 27, above modified Ge discloses wherein the substrate is composed of one or several metal sheets (abstract) of the following materials: aluminum, copper, cast iron, steel,and stainless steel (page 11, lines 14-16).
Regarding claim 28, above modified Ge discloses wherein said deposit produced is between 4 and 6 pm in thickness (page 6, lines 27-31).
Regarding claim 29, above modified Ge discloses wherein said deposit produced is between 3 and 10 pm in thickness (page 6, lines 27-31).
Regarding claim 31, above modified Ge discloses wherein the metal deposit layer of one or several of the constituents or the oxide deposit layer of one or several of the constituents produced before the nitridation phase has a maximum thickness of 1 μm (thickness of coating 1micros, page 6, lines 4-5 and lines 26-30).


Response to Amendments/Arguments
Applicant’s arguments with respect to claim(s) 1, 10-11, 14-15, 20-21, 26-29 and 31  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AYUB A MAYE/           Examiner, Art Unit 3761                                                                                                                                                                                             

/ROBERT J UTAMA/           Primary Examiner, Art Unit 3715